ALLEN, J.
1. The standing in Ohio courts of a receiver appointed by a court in a foreign country depends upon comity only. As a matter of strict right the Courts of this state are not bound to recognize a receiver appointed in a foreign country.
2. While upon consideration of judicial comity the courts of this state may recognize a receiver appointed in another country, judicial comity does not require Ohio courts to recognize an alien receiver, applying under Section 641, General Code, for distribution of a fund which is held in this state for the benefit and security of the policy holders of an alien insurance corporation doing business within this state, no policy holder nor creditor having applied to the attorney general under Section 64T, General Code, to bring an action for distribution.
3. A writ of mandamus will not issue to compel the attorney general of the state of Ohio to bring an action under Section 641, General Code, until after some person entitled to participate in 'the deposit in question, or the proceeds arising therefrom, has applied to the attorney general for the commencement of a civil action under such statute. Until all valid claims of domestic policy holders and creditors have- been settled under the statute, a receiver appointed in a foreign country is not “a person entitled to participate in the deposit in question, or the proceeds arising therefrom” within the purview of Section 641, General Code.
Writ denied.
Marshall, GJ., Day, Kinkade and Robinson, JJ., concur.